

345 Encinal Street
Santa Cruz, CA 95060
+1 (831) 426-5858


poly.com






August15,2020






David Shull
900 S. Williams Street
Denver, Colorado 80209




Dear David:


On behalf of Plantronics, Inc., now branded as Poly, the "Company," I am pleased
to offer you the position of President and Chief Executive Officer, reporting
directly to the Poly Board of Directors (the "Board"). Should you accept this
offer of employment, your first day of employment is anticipated to be on or
about September 9, 2020 (your actual first day of employment is referred to as
the "start date"). Your principal place of employment will be the Company's
offices located in Santa Cruz, California. You agree to use your best efforts to
work at the Santa Cruz offices five days per week, except for vacation/sick
periods, Company holidays, and travel and visits to other Company offices and
facilities as reasonably required to attend to the Company's business.


This letter outlines the terms of your employment with the Company as of your
start date, including your compensation and benefits, as set forth below:


•Board
You will be appointed to serve as a member of the Board effective as of the
start date. Thereafter, at each annual meeting of the Company's stockholders
while you are the Company's President and Chief Executive Officer upon which
your term as a Board member is scheduled to expire, the Company will nominate
you to serve as a member of the Board. Your continued service as a member of the
Board will be subject to any required stockholder approval. Upon the termination
of your employment for any reason, unless otherwise requested by the Board, you
will be deemed to have resigned from the Board (and all other positions held at
the Company and its affiliates) voluntarily, without any further required action
by you, as of the end of your employment and you, at the Board's request, will
execute any documents necessary to reflect your resignation.
Membership
•Annualized Base
$800,000 per year, payable biweekly in accordance with our standard payroll
practices and less applicable tax withholding.
Salary
•Annual Incentive
125% of your Annual Base Salary or $1,000,000, at target performance, with a
maximum bonus opportunity of 200% of your Annual Base Salary, or $1,600,000, for
outstanding performance. Any bonus you receive for fiscal year 2021 will reflect
a pro-ration based on your start date.
PlanThe purpose of the Plantronics, Inc. Annual Incentive Plan (“AIP” or the
“Plan”) is to focus participants on achieving annual Company-wide financial
performance goals as well as product group, segment, or functional objectives
and individual performance goals by providing the opportunity to receive annual
cash payments based on accomplishments during the year.




--------------------------------------------------------------------------------



Please refer to the Annual Incentive Plan "Administrative Guidelines" for
further details on how bonuses may be earned.
•Target Total Cash
Up to $1,800,000 per year based on the compensation elements shown above
assuming at target performance. There is no guarantee that total cash
compensation will be achieved.Compensation
•Signing Bonus
The Company will pay to you a Signing Bonus of $500,000, less applicable
deductions and withholdings (the "Signing Bonus"). The Signing Bonus will be
paid on your first paycheck following your start date.
•New Hire
It will be recommended to the Company's Board of Directors or a sub-committee
thereof that you receive an award of 75,000 shares of the Company's common stock
in the form of a restricted stock unit award {"RSUs") to be awarded on the 15th
day of the month following the month in which the start date occurs (the "Grant
Date"). If approved, the price to you of the RSUs will be $0.00 and the RSUs
will be awarded and subject to the Company's 2003 Stock Plan, as amended and
restated (the "Equity Incentive Plan") and RSU agreement in effect at the time
of grant (the "RSU Documents"). If approved, the RSUs will vest and be settled
in three equal annual installments on the first, second and third anniversaries
of the Grant Date, respectively, in accordance with the terms of the RSU
Documents. Subject to any vesting acceleration that may be provided for in the
RSU Documents and the Change of Control Severance Agreement, all vesting is
subject to your continued employment on each applicable vesting date.
Restricted StockUnits
•New Hire
It will be recommended to the Company's Board of Directors or a sub-committee
thereof that you receive an award of 250,000 shares of the Company's common
stock in the form of performance stock unit awards ("PSUs") on the Grant Date
with the performance period aligned to the FY21 performance-based Restricted
Stock Unit ("PSU Plan") as summarized in Schedule A hereto. The number of PSUs
that will ultimately vest will be subject to the provisions of the PSU Plan. If
approved, the price to you of the PSUs will be $0.00 and the PSUs will be
awarded and subject to the PSU Plan, the Equity Incentive Plan and the PSU
agreement in effect at the time of grant (the "PSU Documents"). If approved, the
PSUs will vest and be settled in accordance with the PSU documents. Subject to
any vesting acceleration that may be provided for in the PSU Documents and the
Change of Control Severance Agreement, all vesting is subject to your continued
employment on each applicable vesting date.
PerformanceStock Units
•Change-in-Control
You and the Company will enter into the Change of Control Severance Agreement in
the form attached hereto as Exhibit A (the "Change of Control Severance
Agreement"), to become effective as of the start date.
Benefits
•Severance
You and the Company will enter into the Change of Control Severance Agreement to
become effective as of the start date.Benefits
•General Benefits
You will be eligible to participate in the Company's benefit programs as
available or that become available to other similarly situated employees of the
Company, subject to the generally applicable terms and conditions of each
program. The continuation or termination of each program will be at the
discretion of the Company. Life, Medical, Dental and Disability coverage will
begin on your start date.




--------------------------------------------------------------------------------





•Executive
You will be automatically enrolled in our Executive Health Exam Program, if and
to the extent such program continues to remain in effect and is offered to other
similarly situated executives of the Company. This program is aimed to give you
guidance and direction on further health items to follow up on. To qualify you
must schedule the appointment through the pre-identified network of doctors.
Physical Program
•401(k)
You are eligible to join the Company's 401(k) plan, subject to the terms and
condition of the plan document.
•Non-Qualified
You will be eligible to participate in a non-qualified deferred compensation
plan, subject to the terms and conditions of the plan document. An eligible
participant may elect to defer prospective compensation not yet earned by
submitting a Compensation Deferral Agreement during the enrollment periods. For
more information regarding the Company's Deferred Compensation Plan, please see
the Prospectus.DeferredCompensationPlan
•ESPP
You will be eligible to participate in the Company's Employee Stock Purchase
Plan, subject to the terms of the plan.
•Tax Preparation
The Company will reimburse you for your documented annual tax preparation
expenses not to exceed $25,000 per year. Please see below for additional
information regarding reimbursements.
Assistance
•Legal Preparation
The Company will reimburse you for your documented legal expenses incurred in
the negotiation and review of this offer letter and the related documentation,
in an amount not to exceed $25,000 (the "legal fee reimbursement"). In addition,
the Company will pay you an amount, determined by the Company, necessary to pay
federal, state and local income and employment taxes incurred by you arising
from the legal fee reimbursement, and arising from the payments made to you
pursuant to this sentence (the "legal fee reimbursement gross-up payment"). The
legal fee reimbursement gross-up payment will be calculated by the Company based
on the withholding rates that Company has in effect for you at the time the
legal fee reimbursement is made to you. Please see below for additional
information regarding reimbursements.
Assistance
•Company Policies
You agree to comply with all Company policies, including, for the avoidance of
any doubt, any equity ownership guidelines, insider trading policies and
compensation clawback policies currently in existence or that may be adopted by
the Company during your employment.



This formal notification of our offer of employment is subject to the terms set
forth in your Employment Application which you have submitted to the Company and
is contingent upon satisfactory background verification, receipt of an original
application, a final review of references, and the approval of the Compensation
Committee of the Board of Directors.


As a condition of your employment, you will also be required to sign and comply
with: David Shull • New Hire Certification - Prior Employer Confidential
Information, which requires, among other things, you to certify that you may
have had access to a prior employer's confidential, proprietary or trade secret
information, you have not downloaded or otherwise transferred any of that
information to any device, you or your prior employer have deleted that
information from any of your devices and/or returned that information to your
prior employer and you will not use any such information during your employment
with the Company.







--------------------------------------------------------------------------------





For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to the Company within
three business days of your start date, or our employment relationship with you
may be immediately terminated.


Before releasing certain export-controlled technology and software to you during
your employment at the Company, the Company may be required to obtain an export
license in accordance with United States law. The Company will inform you if an
export license is needed. If an export license is required, then this offer of
employment and/or your continued employment {if applicable) with the Company is
contingent upon receipt of the export license or authorization, and the Company
will have no obligation to employ you or provide you with any compensation or
benefits until the export license or authorization is secure.


Please be aware that your employment with the Company is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks' prior notice.


You agree that, during the term of your employment with the Company, you will
devote substantially all of your professional time to your responsibilities at
the Company, and you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company.


As a Company employee, you will be expected to abide by company rules and
standards as presented in our Employee Handbook and our Worldwide Code of
Business Conduct and Ethics.


As a condition of your employment, you will also be required to sign and/or
otherwise comply with:


Employee, Confidential Information, and Invention Assignment Agreement which
requires, among other provisions, (i) the assignment of patent, copyright and
other intellectual property rights to any invention made during your employment
at the Company, and (ii) non-disclosure of proprietary information.


Export Compliance: Before releasing certain export-controlled technology and
software to you during your employment at the Company, the Company may be
required to obtain an export license in accordance with United States law. The
Company will inform you if an export license is needed. If an export license is
required, then this offer of employment and/or your continued employment (if
applicable) with the Company is contingent upon receipt of the export license or
authorization, and the Company will have no obligation to employ you or provide
you with any compensation or benefits until the export license or authorization
is secure.


All payments and benefits under this letter are subject to applicable tax and
other withholdings. To the extent that reimbursements or other in-kind benefits
under this letter constitute "nonqualified deferred compensation" for purposes
of Internal Revenue Code section 409A, (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you, (ii) any
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iv) except as specifically provided
herein or in the applicable reimbursement arrangement, any such reimbursements
or in-kind benefits must be for expenses incurred and benefits provided during
the your lifetime. In no event will the Company be held liable for any taxes,
interest, penalties or other amounts owed by Employee under Code Section 409A.























--------------------------------------------------------------------------------





To indicate your acceptance of the Company's offer of employment as stated
above, please sign and date this letter in the space provided below. This letter
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by the Chairman of the
Leadership Development and Compensation Committee of the Board of Directors and
you.


*---------



































































































--------------------------------------------------------------------------------





I look forward to working with you and having you as a member of the team!




Sincerely,
PLANTRONICS, INC.


/s/ Gregg Hammann
Gregg Hammann
Chairman of the Leadership Development and Compensation Committee
of the Board of Directors


























Agreed to and accepted:


Signature:        /s/ David M. Shull


Printed Name:        David M. Shull




Received Offer Date:     August 15, 2020




Confirmed Start Date:     September 8, 2020









This offer expires one week from the date listed on the first page.
Please scan/email a signed copy to indicate acceptance of offer.
























--------------------------------------------------------------------------------







Schedule A
PSU Performance Terms


The performance period for the PSU will begin on the first day of the Company's
2021 fiscal year and will end on the last day of the Company's 2023 fiscal year.
The number of PSUs eligible to vest will be determined proportionally at the end
of fiscal years 2021, 2022 and 2023, based on Relative Total Shareholder Return
against the iShares S&P North American Tech-Multimedia Networking Index {IGN).
The Company's Total Stockholder Return will be compared against the Index Total
Stockholder Return (each expressed as a growth rate percentage) to result in a
growth rate (the "Growth Rate Delta") equal to the Company's Total Stockholder
Return minus the Index Total Stockholder Return. The Growth Rate Delta will be
calculated as of the Period End Date as shown in the table below. Capitalized
terms used but not defined in this paragraph shall have the meanings set forth
in the PSU Documents (as defined below).



LevelGrowth Rate DeltaPercentage of Target Number of PSUs that Become Eligible
PSUsNumber of Eligible PSUs1
>25%
200%Maximum Number of PSUs20%100%Target Number of PSUs3
<-33%
0%0



In the event of a Change in Control (as defined in the Equity Incentive Plan)
that occurs prior to the completion of the Company's 2023 fiscal year, the
number of Restricted Stock Units that become eligible to vest ("Eligible
Restricted Stock Units") will be determined by the Compensation Committee in its
sole discretion no later than five
(5) business days prior to the closing of the Change in Control {the "Closing").
The number of Eligible Restricted Stock Units that will vest on the Closing will
be pro-rated by multiplying the calculated number of Eligible Restricted Stock
Units by a fraction with a numerator equal to the number of completed calendar
months that have elapsed between the first day of the Company's 2021 fiscal year
and the Closing and a denominator equal to thirty-six (36). The remaining
Eligible Restricted Stock Units will be scheduled to vest in equal installments
on each annual anniversary of the first day of the Company's 2021 fiscal year
such that 100% of the Eligible Restricted Stock Units will be vested on the last
day of the Company's 2023 fiscal year, subject to your continuing to be a
Service Provider (as defined in the Equity Incentive Plan) through such dates.
Notwithstanding the foregoing, following the Closing, the Eligible Restricted
Stock Units will be eligible for accelerated vesting upon a qualifying
termination pursuant to the Change of Control Severance Agreement.


The foregoing is a summary of the PSU award and the actual terms and conditions
of the PSU award will be set forth in the PSU Documents.

